HOFFMAN, District Judge.
The only doubt that can be raised with regard to the validity of this claim arises from the fact that the original grant is not produced. The board, however, after considering the evidence taken to show that the grant had been delivered to the deceased grantee, as well as its subsequent loss, arrive at the conclusion that it duly issued as represented in the petition. The fact that the list of grants in the ■archives contains this amongst others, the parol testimony of several witnesses who have seen it and known that it was produced and referred to. to settle disputed boundary lines, and the still more conclusive fact that the grantee and his family have resided upon the land for more than twenty years, -are sufficient to remove any suspicions which the nonproduction of the grant might otherwise suggest- An occupation so long continued and so notorious, with a claim of ownership so universally recognized, might of itself be deemed sufficient evidence of ownership. The claim was unanimously confirmed by the board, and we see no reason for reversing their judgment; nor has any been suggested on the part of the United States. A decree of confirmation must therefore be entered.